SOMERVILLE, J.
The bill of exceptions -fails to set out any evidence of plaintiff’s title to the lands in controversy. We can not supplement this defect by reference to a paper copied by the clerk of the Circuit Court into another part of the record, purporting to be a certificate of entry signed by one who is styled a Receiver, without marks of reference or identification, by number, names, dates or otherwise. There is a failure to incorporate the paper in the bill, and it therefore forms no part of it. — Pearce v. Clements, 73 Ala. 256, and cases cited ; Parsons v. Woodward, Ib. 348.
The plaintiff showing no title in himself, the general charge to find for the defendant was properly given.
We need not consider the other questions, but will observe that we are inclined to think there is n'o error in the record upon any of the assignments of error urged by the appellant.
Affirmed.